373 U. S. 546. The motion of the State of California for an extension of time to file a petition for rehearing is granted and the time is extended to September 16, 1963. It is ordered that the time for the submission of a proposed decree fixed by the opinion of this Court of June 3, 1963, be extended for a period of thirty days thereafter or following the action of the Court on any petition for re-
hearing submitted by the State of California.
The Chief Justice took no part in the consideration or decision of this motion and-order.